Mr. Presiding Justice Brown delivered the opinion of the court. Notwithstanding the inartificial method of making the record in this appeal and the obscurity of the conditions of the appeal bond, we think there is sufficient warrant for ns to consider the entire cause on its merits and to pass on all the final orders in the case. We prefer to do so, and as, in the view we take of the matter, it makes no difference in the final result, we do not need to discuss more particularly the questions arising on appellee’s motion to dismiss the appeal, which is denied. But the appellant complains, first, that after having been granted a preliminary injunction and having filed a bond, he was required, on pain of having the injunction order vacated, to give another bond differently conditioned. We do not see how, in the present state of the record, the appellant can contend, even on his own theory, that this order of January 3, 1906, is before us for review. ' He chose to conform to the condition required by the court, and for the time preserved his injunction. Had he then refused to give the bond required and the injunction had been for that reason dissolved, this action perhaps, as the bill was merely for an injunction, might have been regarded as a final order and tantamount to a dismissal of the bill without that explicit decree (Brewing Co. v. Manion, 67 Ill App. 316), and an appeal might have preserved the right to question it; but no such course was adopted here. If we could entertain the complaint, however, we could give it no force. It was plainly the duty of the court to require a condition in the bond such as he did require. The bond first filed was not, as required, a good and sufficient “statutory” bond. The bill explicitly asked for an injunction against the defendants “enforcing or attempting to enforce” a certain judgment. The injunction which was issued explicitly ordered the defendants “to desist and refrain from collecting or attempting to collect” the judgment. It matters not what other injunction was prayed or, granted, the injunction plainly was; in any event, one enjoining a judgment. As to the injunction bond in such a case a chancellor has no discretion whatever. He must require, under the statute, a bond in double the amount of the judgment, with sufficient surety, conditioned for the payment of all moneys and costs due to the plaintiff in the judgment and such damages as may be awarded against the complainant in case the injunction is dissolved. (Chapter 69, section 8, Revised Statutes.) The only errors which the court committed about the bond were in approving the first one with an improper condition, and in taking the second with an insufficient penal sum. Passing to the order dissolving the injunction sustaining the demurrer and dismissing the bill, we are unable to see how the court could have done otherwise. The note itself, on which the judgment sought to be enjoined was based, is not described in the bill, and it does not, therefore, appear that it was not accompanied by a warrant of attorney which would sufficiently explain a want of service of process. But it is conceded by the appellant that the weight of authority supports the rule that to afford complainant relief by injunction against a judgment, he must allege and prove something more than that he was not served with process. “He must also indicate,” the appellant says, “that he has a good defense to the suit.” But the law should be stated, we think, more strongly than this. The complainant must not only indicate in his bill by general allegations of conclusions that he has a defense, but must state facts which show it. The complainant’s statement that he has always had a good defense to any suit which might be brought on the note on which the judgment was based, is an example of the statement of a conclusion which will not do; and the allegation that the declaration on which the judgment was rendered stated no cause of action, is another. It would seem that if practically a demurrer to a declaration at law was to be tried in this suit in chancery, the bill should have contained a statement of what the declaration contained, and what was the matter with it. Certainly we are in no position to accept complainant’s conclusion on a matter of law, being entirely ignorant of the facts on which it is based. If the court below is presumed to have more knowledge then we, through cognizance of its own records, the intendment,. if any, would be that it did not agree with the complainant. After the court had sustained the demurrer on argument and dismissed the bill, the complainant desired to amend its bill, and was denied permission. We should be slow to call this an abuse of discretion, even had the proposed amendment seemed to have improved the case made by complainant, but, as a matter of fact, it did not. Had the bill been amended as proposed, there would still have been, ouside of the lack of process, only conclusions set forth as reasons for enjoining the judgment. That there was no consideration for the note shows by itself no defense to it. It might have been an accommodation note, and if not, it might have been in the hands of an innocent holder for value. Amended as proposed, or unamended, the bill was insufficient to justify the relief prayed and the demurrer was properly sustained to it as it stood, and the leave to amend it was properly denied. Complaint is also made by appellant of the order allowing $100 damages to the bank as a sum which it had become liable to pay to its solicitor for services in securing the dissolution of the injunction. It is argued that allowance of this sum is erroneous because it does not appear that any evidence was heard justifying the finding on which it was based, and that because Adams was a defendant and also solicitor in the cause it is against public policy to allow solicitor’s fees to either defendant. We do not think that the rule that a solicitor is not to be allowed fees for services in his own behalf has any application to a case like this, where the bill shows that the solicitor of the principal defendant is made a co-defendant simply because he is such solicitor, and for no other reason; but apart from that and any question of the necessity of evidence to fix the amount in ordinary cases of a dissolution of an injunction, we are clearly of the opinion that the damages up to a possible ten per cent, of ¡the judgment sought to be enjoined in a case like this are placed within the discretion of the court by statute, and that no finding of what the defendant owes his solicitor and no evidence to prove it are necessary. Revised Statutes, chap. 69, sec. 8; Forth v. Xenia, 54 Ill. 210; Dunn v. Wilkinson, 26 Ill. App. 26; Off v. Title G. & T. Co., 87 Ill. App. 472. The theory that in the teeth of the bill and of the injunction granted on it, we should hold that no judgment was enjoined, because of the lapse of time which we are called upon to say conclusively showed the judgment itself non-enforceable, does not need discussion further than for us to say we do not assent to it. The appellant seems to feel aggrieved by the fact that in his unsuccessful attempt to secure an injunction against the judgment he has given a bond which further secures it. This is not the fault of appellees. The choice of aggressive action in chancery, instead of defensive action at law, was made by the appellant himself. Seeing no reversible error in the record, the judgment orders of the Superior Court appealed from are' affirmed. Affirmed.